Title: To James Madison from John Gavino, 6 June 1801 (Abstract)
From: Gavino, John
To: Madison, James


6 June 1801, Gibraltar. No. 64. Transmits duplicates of previous dispatch, no. 63, and of O’Brien’s 5 Apr. letter to him and his to O’Brien of 10 May. Has received no answer yet. Brig Hope from Baltimore bound for Trieste with coffee, sugar, and pepper is detained at Gibraltar, as is brig Hunter of Baltimore from Alicante with cargo of barrilla for Dublin. Commander of latter informs him of five Tripolitan cruisers on coast of Catalonia.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.; docketed by Wagner as received 8 Aug.



   
   A full transcription of this document has been added to the digital edition.

